06/07/2022


Michael Klinkhammer                                                      Case Number: DA 22-0146
Klinkhammer Law Offices
P.O. Box 9137
Kalispell Montana 59901
Telephone: 406.257.7277
Facsimile: 888.414.1015
Email: mklinkhammer@montanadsl.net
License: 2516

Attorney for Appellant

       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                No. DA 22-0146

TYLER FREDERICK ERICKSON,

            Appellant,
                                           ORDER GRANTING
                                           UNOPPOSED MOTION FOR
      v.                                   ADDITIONAL TIME TO FILE
                                           APPELLANT’S OPENING BRIEF
STATE OF MONTANA

       Appellee.
*******************************************
   UPON Receipt of UNOPPOSED MOTION FOR ADDITIONAL TIME TO

FILE APPELLANT’S OPENING BRIEF, opposing counsel having been

contacted and having no objection and good cause shown;

      IT IS HEREBY ORDERED that the Appellant’s unopposed motion is

GRANTED.

      Dated this 6th day of June, 2022.

                                      ________________________________
                                      Clerk, Montana Supreme Court
 Electronically signed by:
    Bowen Greenwood
Clerk of the Supreme Court
        June 7 2022